                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                       STATESBORO DIVISION

CAMPANELLA D'ANGELO,                     )
                                         )
     Plaintiff,                          )
v.                                       )           CV618-103
                                         )
JUDGE MICHAEL T. MULDREW, et al.,        )
                                         )
     Defendants.                         )

                                 ORDER

     Plaintiff has filed a 42 U.S.C. § 1983 complaint in this court against

various entities involved in both his prior conviction and parole. Doc. 1.

Because it appears from the docket that plaintiff has failed to serve any of

the defendants in this case, he is DIRECTED to serve all defendants

within 30 days from the date of this order. Failure to do so will result in a

recommendation of dismissal.

     Plaintiff had 90 days to serve his complaint or face a

recommendation of dismissal. Fed. R. Civ. P. 4(m). Plaintiff has failed to

provide proof of that service and now, two defendants have indicated they

were not served. Doc. 5. Indeed, those defendants have filed a motion to
dismiss.1 Id. Plaintiff’s response to that motion was merely to argue that

the sheriff “is well aware of the things complaint [sic] of” and that the

summons “is not the essential element of ‘service of process.’” Doc. 8 at

2. He also notes that service may be waived. Id. at 3.

      While those statements may be true, service in this case has not been

waived, and nothing excuses plaintiff from compliance with the Court’s

procedural requirements. See McNeil v. United States, 508 U.S. 106, 113

(1993) (“We have never suggested that procedural rules in ordinary civil

litigation should be interpreted so as to excuse mistakes by those who

proceed without counsel.”). Likewise, parties proceeding pro se, but not

in forma pauperis (“IFP”), do not enjoy the luxury of the Marshals serving

their complaints for them. Instead, pro se plaintiffs who are not IFP have

the responsibility, like other plaintiffs, to “effectuate prompt service of the

summons and a copy of the complaint or to obtain and file a signed waiver

of service.” S.D. Ga. L.R. 4.3. However, because of plaintiff’s pro se status,

and in view of Fed. R. Civ. P. 4(m)’s allowance to extend the time for

service, the Court will give D’Angelo a chance to serve the defendants.




1
  The Court defers any ruling on that motion pending plaintiff’s compliance with this
Order.
                                         2
Accordingly, plaintiff must serve defendants in this case within 30 days

from the date of this order. Plaintiff should familiarize himself with the

requirements of service under Federal Rule of Civil Procedure 4(c)(1). He

is warned that he will not be excused from compliance with its

requirements another time.2

      SO ORDERED, this 11th day of February, 2019.




2
  Plaintiff is a long-time serial litigator and a convicted child molester. See D’Angelo
v. Morales, 2013 WL 6207800 at *1 (S.D. Ga. Nov. 27, 2013) (discussing his conviction);
D’Angelo v. Schofield, 2012 WL 1300819 at *1 (M.D. Ga. Apr. 16, 2012) (listing strikes).
This appears to be D’Angelo’s first filing in this Court since he left incarceration.
D’Angelo is reminded that Fed. R. Civ. P. 11 allows the Court to sanction parties for
patently frivolous pleadings. See, e.g., Bank of the Ozarks v. Kingsland Hosp., LLC,
CV411-237, doc. 45 at 5, 7, 20120 WL 5928641 at *1, 7 (S.D. Ga. Nov. 26, 2012) (sua
sponte Rule 11 sanction against defense counsel for advancing what “appeared to be
wanton pleading of defenses with no apparent basis in the record”). These obligations
extend to individuals like D’Angelo who are proceeding pro se. See Fed. R. Civ. P. 11
(requiring that “an attorney or unrepresented party certifies that to the best of the
person’s knowledge, information, and belief” that the pleading is not frivolous)
(emphasis added).
                                              3
